Title: To Alexander Hamilton from William Heth, 27 February 1792
From: Heth, William
To: Hamilton, Alexander



Dear Sir
Shillelah [Virginia] 27th Feby. 1792.

The Merchants of Richmond Petersburg & Manchester—by deputation—spent last friday, & saturday, on the Subject of petitioning Congress for the removal of the office from Bermuda Hundred. The scheme will end as I wishd—nothing will be done. It being acknowledged, pretty unanimously that, if there was only tolerable accommodations at the Hundred, they could have no good cause of complaint; it being unquestionably the most proper place for the general accommodations within the District, to keep the Collectors Office—and as to the safety of the U States money & property, it was none of their look out. But, even this objection would be removed, should a branch of the National bank as a State bank be established in Richmond—when the duties would be chiefly paid in Notes. This project thus dropping, I shall only wait your ⟨answer⟩ to the other questions which I took the liberty ⟨of asking in⟩ a private letter sometime in the early part of this Month to determine upon making some little establishment at Bera Hundred.
I am   Dear Sir,   Most sincerely   and Affecy Yrs
W Heth
The HobleAlex Hamilton Esqe
